Citation Nr: 0913448	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for hypertension, to include as 
secondary to post traumatic stress disorder (PTSD), and if 
so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from December 1965 to November 1967, to include a period of 
combat duty in Vietnam.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  That 
decision denied entitlement to service connection for 
hypertension as secondary to PTSD.  The January 2006 decision 
was a reconsideration of an April 2005 decision denying 
service connection for hypertension as secondary to PTSD or 
diabetes mellitus, type II.

The issue of entitlement to service connection for 
hypertension, to include as secondary to PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By way of an unappealed November 2002 decision the RO 
denied service connection for hypertension, based on a 
finding that no nexus to service was shown on a direct or 
presumptive basis.  This decision  became final in November 
2003.

2.  Since November 2002, evidence has been received which has 
not been previously considered by agency decision makers, is 
not cumulative or redundant of evidence already of record, 
addresses an unestablished fact, and raises the reasonable 
possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of service connection for hypertension.  38 U.S.C.A. 
§ 5108(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
with regard to reopening, the Board is granting in full the 
benefit sought.  Accordingly, even assuming that an error was 
committed with respect to either the duty to notify or the 
duty to assist insofar as reopening the previously denied 
claim, such error was harmless and will not be further 
discussed.  

New and Material Evidence

Service connection for hypertension was denied in an 
unappealed November 2002 decision by the Buffalo, New York, 
RO.  This decision became final in November 2003. 

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
giving rise to the appeal at issue here was filed in 
September 2004.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Here, service connection for hypertension was most recently 
denied in a November 2002 rating decision, which affirmed a 
July 2002 denial.  The RO found that there was no evidence 
showing a nexus between currently diagnosed hypertension and 
service.  Service treatment records showed no diagnosis of or 
treatment for hypertension, and there was no showing of the 
disability to a compensable degree in the year following 
separation from service.  At the time of the November 2002 
decision, evidence consisted of service treatment records, 
reports of VA examinations, private treatment records from 
Dr. SV of the Q Medical Center from 1994 to 2002, a May 1994 
letter from Dr. JSC summarizing treatment since 1986, and a 
November 2001 letter from Dr. DA of TCF Medicine Associates.

Since November 2002, the Veteran has submitted additional 
statements from Dr. DA indicating a relationship between 
hypertension and PTSD, treatment records from Dr. DA, and 
treatment records from Dr. TGM.  VA has associated with the 
claims file updated VA treatment records, and has provided 
several VA examinations.  All of this evidence is new, as it 
was not previously considered by agency decision makers.  
Moreover, the opinion of Dr. DA, as it directly addresses the 
possibility of a nexus to service for hypertension, as 
secondary to service connected PTSD, is material.  It goes to 
an unestablished fact and, presuming credibility without 
consideration of the weight to be afforded the opinion, 
raises the reasonable possibility of substantiating the 
claim.  The RO properly determined that the Veteran's claim 
of service connection for hypertension  must be reopened.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been 
received.  This matter must now be addressed on a de novo 
basis.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for hypertension, to 
include as secondary to PTSD, is reopened.  To this extent 
only the benefit sought on appeal is allowed.




REMAND

The Board finds that the evidence of record is insufficient 
to allow adjudication of the claim at this time, and a remand 
for additional development is required.  

As was noted above, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  Here, VA has not met its duty to assist the 
Veteran in obtaining all potentially relevant evidence in 
connection with his claim.  Regulations provide that when 
requesting records in the possession of a non-Federal 
custodian, VA must take reasonable action to obtain the 
records.  This includes an initial request and at least one 
follow-up request.  A follow-up is not required if the 
records are received in response to the initial request, or 
if VA is informed the records are unavailable or further 
efforts would be futile. 38 C.F.R. § 3.159(c)(1).

In October 2004, the Veteran provided a number of VA Form 21-
4142's, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, for private doctors who 
had treated him from 1970 to the present.  The RO properly 
requested that the identified doctors submit copies of 
treatment records.  In all but one instance, VA obtained a 
response.  These responses included either the records 
themselves or an indication that no further efforts could be 
made, which satisfied the duty to assist.

In one case, however, the case of the request for records 
from Dr. TA, additional development is required.  A request 
was sent to the provider on January 26, 2005, and the file 
indicates the request was returned on January 31, 2005.  The 
Board cannot tell if the letter was undeliverable, or if the 
doctor responded in some way.  Dr. TA is the doctor who 
initially diagnosed hypertension, and who treated the Veteran 
for more than a decade, beginning in the 1970s.  Records from 
this period are very important to the service connection 
claim as they would be the records closest in proximity to 
his period of active duty service.  These records potentially 
contain evidence regarding the etiology of the Veteran's 
hypertension, and should either be obtained or established to 
be unavailable.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide an updated VA Form 21-4142 for 
Dr. TA, as well as any other medical care 
provider whose records are not currently 
associated with the file, to allow VA to 
obtain records on his behalf.  In the 
alternative, the Veteran should be 
informed that he may submit records 
himself.

2.  Upon receipt of a properly executed 
release for Dr. TA or additional 
providers, the RO should take appropriate, 
reasonable steps in accordance with 
38 C.F.R. § 3.159(c) to obtain the 
identified records.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  


	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


